888 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Curtis L. WRENN, Petitioner.
No. 89-2404.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1989.Decided Oct. 25, 1989.Rehearing and Rehearing In Banc Denied Nov. 15, 1989.

Curtis L. Wrenn, petitioner pro se.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Curtis L. Wrenn filed this petition for writ of mandamus seeking immediate review of the district court's denial of his motions for summary judgment and leave to file an amended complaint in his employment discrimination action.  The petition is, in essence, an interlocutory appeal, as it seeks review of non-final orders of the district court.  The district court did not certify its orders for interlocutory review.  28 U.S.C. Sec. 1292(b).  Therefore, the orders are not appealable.    Catlin v. United States, 324 U.S. 229, 233 (1945).  Further, mandamus cannot be used to circumvent the prohibition against interlocutory appeals.    See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus cannot be used as a substitute for appeal).  Finally, Wrenn is not without a remedy, namely appeal after the district court's final order, so mandamus is inappropriate.    In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Therefore, we deny the petition for writ of mandamus.  We deny his motion for sanctions as vague and interlocutory.


2
PETITION DENIED.